Citation Nr: 0307893	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  99-23 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from July 1942 to December 
1945, with an additional period of active service from August 
1950 to August 1951.  This matter originally came before the 
Board of Veterans' Appeals (BVA or Board) on appeal from a 
July 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In 
a January 2001 decision, the Board found new and material 
evidence sufficient to reopen the veteran's service 
connection claim, but then remanded it for additional 
development.  The Board is satisfied that the requested 
development has been completed, and that the matter is now 
properly back before the Board for appellate review.   


FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required by 
the Veterans Claims Assistance Act of 2000.

2.  The veteran's current residuals of a low back injury are 
related to his active service.


CONCLUSION OF LAW

The residuals of a low back injury were incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that the RO has met its 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  
See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 
3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board finds that the RO met its duties to notify in this 
case.  The veteran was provided adequate notice as to the 
evidence necessary to substantiate his claim, as well as the 
applicable laws and regulations, as indicated in the July 
1999 rating decision, the September 1999 statement of the 
case, the October 2002 supplemental statement of the case, 
and in letters from the RO.  The RO also informed the veteran 
of which evidence he was to provide, and which evidence the 
RO would attempt to obtain on his behalf, as noted in 
correspondence dated in February 2001.  Further, the Board 
finds that the RO met its duty to assist by making 
satisfactory efforts to ensure that all relevant evidence was 
associated with the claims file, noting that it contains the 
veteran's available service medical records and private 
treatment records.  The veteran was also given a VA 
examination in July 2002, as well as the opportunity to 
testify at a hearing on this appeal, which he declined in 
writing in November 1999.

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service. 
38 U.S.C.A. § 1110.  Service connection may also be granted 
where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309 (2002).  If there is no evidence of a chronic 
condition during service or an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for a disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In July 1942, the veteran underwent an entry examination 
prior to his first period of active service, at which time no 
musculoskeletal complaints or defects were noted.  His 
service medical records include a March 1944 treatment 
report, noting that the veteran sustained a severe sprain of 
his left lumbar muscles after lifting a water kettle, an 
injury which was determined to have occurred in the line of 
duty.  The veteran's December 1945 separation examination 
records were, however, negative for any musculoskeletal 
complaints or abnormalities.

A March 1948 private treatment report from S.C.S., M.D., 
indicates that Dr. S. saw the veteran shortly after his first 
period of active service, in May 1946, and for three to four 
more visits thereafter.  The veteran presented with 
complaints related to tenderness at the second and third 
lumbar vertebrae and gave a history of the same problems as 
occurring during his active service.  Dr. S. recorded a 
diagnosis of a strained erector muscle.

There is no entry examination record on file for the 
veteran's second period of active service.  His August 1951 
discharge examination record shows no complaints or defects 
in the musculoskeletal system.

There is no record of low back treatment in the claims file 
until the records of P.M.B., D.O., dated from March 1977 to 
August 2001.  The first treatment record referring to back 
pain is dated in October 1978, which notes an office visit 
for a recheck on lumbosacral pain.  In a March 1999 
statement, Dr. B. stated that the veteran had been under his 
care since 1977, and that intermittently during this time, he 
had problems with low back pain.  Dr. B. noted x-ray evidence 
of degenerative arthritis throughout the lumbar spine, with 
narrowing of the L4 and L5 disc.  He commented that the 
veteran's back pain is chronic, recurrent and aggravated by 
bending and lifting.  He further stated that it was his 
impression that the veteran's back pain was related to an old 
injury which occurred while he was in service, and that his 
records indicated that the veteran has had a history of back 
problems back in 1978 and has had intermittent problems since 
World War II.  

In July 2002, the veteran was afforded a VA spine 
examination.  The examiner noted his review of the claims 
file.  After examination, he diagnosed a lumbosacral spine 
disorder, including moderate degenerative joint disease with 
mild scoliosis and osteophytes.  The examiner observed that 
the veteran suffered a muscle strain in service, requiring 
treatment in March 1944, but that his December 1945 and 
August 1951 service separation examinations noted no 
abnormality in the musculoskeletal system.  He noted that 
there really were no records from that time until almost 
1991, and a notation from Dr. B. that he had treated the 
veteran since 1977 with back problems.  He opined that 
because of the lack of evidence of continuing problems from 
active duty to the present, because of the lapse of 
information noted in the 1950's through the 1970's, and 
particularly because the veteran was injured in 1944 and had 
negative evaluations in 1945 and 1951, it is less likely that 
the veteran's current problems were caused by active duty, 
due to the lack of evidence.  
It is the Board's responsibility to determine whether a 
preponderance of the evidence supports the claim or whether 
the evidence is in relative equipoise, with the veteran 
prevailing in either event, or whether there is a 
preponderance of evidence against the claim, in which case 
the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In making that decision, the Board must 
determine the probative weight to be ascribed as among 
multiple medical opinions, and state the reasons and bases 
for favoring one opinion over another.  See Winsett v. West, 
11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  This responsibility is particularly 
important where, as here, medical opinions diverge.  The 
Board is also mindful that it cannot make its own independent 
medical determinations, and that there must be plausible 
reasons for favoring one medical opinion over another.  See 
Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

The Board acknowledges that two of the three requirements for 
service connection under VA law, an injury in service and a 
current disorder, have been satisfied by the evidence of 
record.  As to the third requirement of a relationship 
between the veteran's documented low back injury in service 
and his current low back disorder, the Board finds that the 
competent medical evidence of record, both for and against a 
finding that the veteran's current problems are related to 
his active service, is in a state of relative equipoise.  

The July 2002 VA examiner had the benefit of a review of the 
entire claims file before finding that the veteran's current 
low back problems do not relate to service, and it is unclear 
that Dr. B. reviewed all of the veteran's relevant records.  
The VA examiner, however, did not opine as to the 
significance of Dr. S.'s March 1948 report of treatment of 
the veteran for a low back problem shortly after his first 
period of service in May 1946, which stands in contradiction 
to the December 1945 and August 1951 service separation 
examination reports that were negative for abnormal findings.  
The Board also notes that Dr. B. did not apparently see the 
veteran for treatment until March 1977, over 30 years after 
the injury documented in service.  Dr. B., however, has been 
one of the veteran's main treating physicians since that 
time, and so his opinion that the veteran's current low back 
problems do relate to active service is still of considerable 
value.  The Board further notes that the U.S. Court of 
Appeals for Veterans Claims has expressly declined to adopt a 
"treating physician rule" which would afford greater weight 
to the opinion of a veteran's treating physician over the 
opinion of a VA or other physician.  Guerrieri v. Brown, 4 
Vet. App. 467, 471-73 (1993).  Accordingly, the nexus 
evidence for this service connection claim is in equipoise.

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Accordingly, in a case such as this, 
where the evidence regarding a nexus does not preponderate 
against the claim, and in recognition of the aforementioned 
guiding principles and with the application of the benefit of 
the doubt rule, the Board finds that the veteran's claim 
should prevail.  See also 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the residuals of a low back injury is 
granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

